The Honorable Nick Wilson State Senator P.O. Box 525 Pocahontas, Arkansas 72455
Dear Senator Wilson:
This is in response to your request for an opinion regarding the actions of a candidate for mayor, which you describe as follows:
  A candidate for mayor has stated publicly that if elected he will appoint a named person as chief of police. That person is now an officer with the police department and is supporting and assisting the candidate for office by, among other things, wearing a campaign button and soliciting votes for the candidate.
With respect to the foregoing described conduct, you have asked for an opinion on the following question:
  Whether the candidate's conduct is allowable under the Political Practices Act and related election laws? Specifically, what is the application of A.C.A. § 7-1-103(1)?
The Political Practices Act is codified at A.C.A. §§ 7-1-103,7-1-104, 7-3-108, and 7-6-101 to -104. Section 7-1-103(1) of the act, as specifically referenced in your question, provides:
  It shall be unlawful for any person to appoint or offer to appoint anyone to any office or position of trust, or for any person to influence, attempt to influence, or offer to influence the appointment, nomination, or election of any person to office, in consideration of the support or assistance of the person for any candidate in any election in this state.
Violation of the above statute is a misdemeanor. A.C.A. §7-1-103. In my opinion, the conduct described in your request could fall within the scope of A.C.A. § 7-1-103(1), depending upon all the relevant surrounding facts and circumstances. A factual inquiry would, however, be necessary in order to conclusively ascertain the applicability of the prohibition contained in § 7-1-103(1). This type of factual determination is not within the scope of an Attorney General opinion. Rather, the matter is properly addressed to the county Prosecuting Attorney.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:NAH/cyh